Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: Claim 8 and 14 recite: first band attachment portion and the second band attachment portion are positioned to face each other on a first straight line penetrating the first side surface and the second side surface of the housing, and wherein the second display portion overlaps with a first point on the second band attachment portion side of intersection points where the first straight line and the first side surface and the second side surface of the housing intersect each other.
Such a limitation would have the band attachment portions overlapping the display. This is not part of the disclosure of the parent application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second display portion overlaps with a first point on the second band attachment portion side of intersection points where the first straight line and the first side surface and the second side surface of the housing intersect each other” – claims 8, 14 - must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 14 recite: first band attachment portion and the second band attachment portion are positioned to face each other on a first straight line penetrating the first side surface and the second side surface of the housing, and wherein the second display portion overlaps with a first point on the second band attachment portion side of intersection points where the first straight line and the first side surface and the second side surface of the housing intersect each other.
The most reasonable explanation for the disparity between disclosure and recitation of claims 8 and 14 is applicant means something close, but not exactly what is set forth in claims 8 and 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0231974) in view of Kuwabara (US 20160109852).
With regard to claim 2 Lee discloses a wearable electronic device comprising: 
a housing (20); 
a first display portion (11); 
a first band attachment portion (see band shown in figure 7 extending on two sides of the main housing and having two discrete parts); and 
a second band attachment portion (figure 7), 
wherein the first display portion is on a front surface of the housing (figure 7), 
wherein the first band attachment portion is on a first side surface of the housing (figure 7), 
wherein an image displayed on the first display portion and an image displayed on the second display portion are different (figure 7), 
wherein the first display portion comprises a first liquid crystal element (11 – paragraph 15) and a first light- emitting element (124) which is overlapped with the first liquid crystal element (11; figure 7), and 
wherein the first display portion (11, 124) comprises a first transistor electrically connected to the first light-emitting element (124) and a second transistor electrically connected to the first liquid crystal element (11).
Lee does not teach the claimed limitations:
a second display portion; 
wherein the second display portion and the second band attachment portion are on a second side surface of the housing.
Kuwabara teaches a first and second display with:
a second display portion (figures 3a, 6e, 8a, b, 10a, 10b, 12a-d, 14a, 14b, 23); 
wherein an image displayed on the first display portion and an image displayed on the second display portion are different (figures 5a, 10a, 10b, 23);
wherein the second display portion and the second band attachment portion are on a second side surface of the housing (figures 3a, 6e, 8a, b, 10a, 10b, 12a-d, 14a, 14b, 23).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system with: a second display portion; wherein the second display portion and the second band attachment portion are on a second side surface of the housing, as taught by Kuwabara. The reason for doing so would have been to display additional information on a side display that is not displayed on the main display, as taught by Kuwabara. Doing so would have allowed the system to display additional information such as a text message (paragraph 98 of Kuwabara) one a discrete side region of the display (152 figure 5a “from Mary”) so as to achieve a utility improvement of conveying additional information while achieving an aesthetic improvement of allowing said information to not otherwise infer with the function and operation of the primary front facing display, as taught by Kuwabara.

With regard to claim 3 Lee discloses a wearable electronic device comprising: 
a housing (20); 
a first display portion (11); 
a first band attachment portion (see band shown in figure 7 extending on two sides of the main housing and having two discrete parts); and 
a second band attachment portion (figure 7), 
wherein the first display portion is on a front surface of the housing (figure 7), 
wherein the first band attachment portion is on a first side surface of the housing (figure 7), 
wherein an image displayed on the first display portion and an image displayed on the second display portion are different (figure 7), 
wherein the first display portion comprises a first liquid crystal element (11 – paragraph 15) and a first light- emitting element (124) which is overlapped with the first liquid crystal element (11; figure 7), 
wherein the first display portion (11, 124) comprises a first transistor electrically connected to the first light-emitting element (124) and a second transistor electrically connected to the first liquid crystal element (11), 
Lee does not teach the claimed limitations: 
a second display portion; 
wherein the second display portion and the second band attachment portion are on a second side surface of the housing, 
wherein the second display portion comprises a second liquid crystal element and a second light-emitting element which is overlapped with the second liquid crystal element, and wherein the second display portion comprises a third transistor electrically connected to the second light-emitting element and a fourth transistor electrically connected to the second liquid crystal element.
Kuwabara teaches a first and second display with:
a second display portion (figures 3a, 6e, 8a, b, 10a, 10b, 12a-d, 14a, 14b, 23); 
wherein an image displayed on the first display portion and an image displayed on the second display portion are different (figures 5a, 10a, 10b, 23);
wherein the second display portion and the second band attachment portion are on a second side surface of the housing (figures 3a, 6e, 8a, b, 10a, 10b, 12a-d, 14a, 14b, 23).
wherein the second display portion comprises a second liquid crystal element (paragraph 200) and, and wherein the second display portion comprises a fourth transistor electrically connected to the second liquid crystal element (figures 22c-22e, the transistors are visible at 820, 822, etc.).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system with a second display portion; wherein the second display portion and the second band attachment portion are on a second side surface of the housing, wherein the second display portion comprises a second liquid crystal element and a second light-emitting element which is overlapped with the second liquid crystal element, and wherein the second display portion comprises a third transistor electrically connected to the second light-emitting element and a fourth transistor electrically connected to the second liquid crystal element; as taught by Kuwabara. The reason for doing so would have been to display additional information on a side display that is not displayed on the main display, as taught by Kuwabara. Doing so would have allowed the system to display additional information such as a text message (paragraph 98 of Kuwabara) one a discrete side region of the display (152 figure 5a “from Mary”) so as to achieve a utility improvement of conveying additional information while achieving an aesthetic improvement of allowing said information to not otherwise infer with the function and operation of the primary front facing display, as taught by Kuwabara. The motivation to provide the claim language - a second light-emitting element which is overlapped with the second liquid crystal element; a third transistor electrically connected to the second light-emitting element – is the same as it is in the base reference. Lee provides a double stacked display on a top region. Kuwabara provides a double display embodied in a top region and at least one side region. Kuwabara does not address the limitations pertaining to double stacked displays and Lee does not address the limitations pertaining to two sides. The motivations and limitations would follow naturally from the combined disclosures. A reason to provide a light emitting display under a LCD display is to provide selecting display of information. This motivation pertains to the side display equally as the top display. The essential difference is the multiplication of additional display information options from 2, to 3, to 4 with effectively two sets of two. In example the top display could function essentially as taught by Lee and the side display could function as taught by Kuwabara. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system in combination with Kuwabara’s system such that information can be displayed on a 1st lower digital segment display as taught by Lee to display digital information upon contextual relevancy “22:55” figures 10b, in conjunction with an LCD display over top that provides more complete contextual information including textual detail of a message “from Mary” 152 figure 10b. The reason for doing so would have been to maintain the functional and aesthetic considerations of Kuwabara’s side display in conjunction with Lee’s function and aesthetic considerations to have overlapped displays. 

With regard to claim 4 Lee and Kuwabara teach the wearable electronic device according to claim 2, wherein the first display portion is configured to display time (162 figure 5a of Kuwabara; Lee figures 1-5, 7, 9).

With regard to claim 5 (depends from claim 2) Lee does not disclose the claimed: wherein the first display portion comprises a touch panel. Kuwabara teaches a touch panel – paragraphs 74-77, 218. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s display system such that the first display portion comprises a touch panel, as taught by Kuwabara. The reason for doing so would have been to allow a user to provide input signals through touch as taught by Kuwabara.

With regard to claim 6 (depends from claim 2) Lee does not disclose the claimed: wherein the second display portion comprises a touch panel. Kuwabara teaches a touch panel – paragraphs 74-77, 218. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s display system such that the second display portion comprises a touch panel, as taught by Kuwabara. The reason for doing so would have been to allow a user to provide input signals through touch as taught by Kuwabara.

With regard to claim 7 Lee and Kuwabara teach the wearable electronic device according to claim 2, wherein the first display portion comprises 
a first substrate (11), 
a second substrate (124), and 
a first insulating layer (23), 
wherein the first liquid crystal element (11) is between the second substrate (124) and the first insulating layer (23), 
Lee does not disclose the claimed:
wherein the first light-emitting element is between the first substrate and the first insulating layer, 
wherein the first liquid crystal element is configured to reflect light to the second substrate side, and 
wherein the first light-emitting element is configured to emit light to the second substrate side.
Kuwabara teaches a display element with at least two substrates 801 and 803 – figure 21c. Elements 830 and 833 are referenced as light emitting elements in figure 21c paragraphs 159, 230. 845 designates the coloring layer. 813 designates an insulating layer – figure 21c. 803 transmits visible light – paragraph 158.
Kuwabara teaches a display comprising:
a first substrate (801), 
a second substrate (803), and 
a first insulating layer (813), 
wherein the first liquid coloring element (845) is between the second substrate (803) and the first insulating layer (23), 
wherein the first light-emitting element (830) is between the first substrate (801) and the first insulating layer (paragraph 238 the light emitting element is sandwiched between two insulating layers), 
wherein the first liquid crystal element is configured to reflect light to the second substrate side (figure 21c; paragraph 200 “reflective liquid crystal display”; paragraph 185), and 
wherein the first light-emitting element is configured to emit light to the second substrate side (figure 21c).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system with a first display portion that comprises a first substrate, a second substrate, and a first insulating layer, wherein the first liquid crystal element is between the second substrate and the first insulating layer, wherein the first light-emitting element is between the first substrate and the first insulating layer, wherein the first liquid crystal element is configured to reflect light to the second substrate side, and wherein the first light-emitting element is configured to emit light to the second substrate side, as taught in part by Kuwabara. The reason for doing so would have been to achieve a normal configuration of a reflective liquid crystal display including those parts which are normally found in such a system to achieve visual display of information, as taught by Kuwabara. Another reason for doing so would have been to achieve a high quality visual display of information as taught by Kuwabara. 

With regard to claim 8 Lee and Kuwabara teach the wearable electronic device according to claim 2, wherein the first band attachment portion and the second band attachment portion are positioned to face each other on a first straight line penetrating the first side surface and the second side surface of the housing (See Lee figure 1, 2, 4, 5, 7; See Kuwabara figures 3, 8a, 10a, b), and wherein the second display portion overlaps with a first point on the second band attachment portion side of intersection points where the first straight line and the first side surface and the second side surface of the housing intersect each other (See Lee figure 1, 2, 4, 5, 7; See Kuwabara figures 3, 8a, 10a, b).

With regard to claim 9 (depends from claim 2) Lee does not disclose the claimed: wherein each of the first transistor and the second transistor comprises an oxide semiconductor.
Kuwabara teaches each of the first transistor and the second transistor comprises an oxide semiconductor paragraphs 142-151, figures 22c-e. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system such that each of the first transistor and the second transistor comprises an oxide semiconductor, as taught by Kuwabara. The reason for doing so would have been to select a well known and common transistor type to achieve the necessary transistor of the system, as taught by Kuwabara.

With regard to claim 10 Lee and Kuwabara teach the wearable electronic device according to claim 3, wherein the first display portion is configured to display time (162 figure 5a of Kuwabara; Lee figures 1-5, 7, 9).

With regard to claim 11 (depends from claim 3) Lee does not disclose the claimed: wherein the first display portion comprises a touch panel. Kuwabara teaches a touch panel – paragraphs 74-77, 218. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s display system such that the first display portion comprises a touch panel, as taught by Kuwabara. The reason for doing so would have been to allow a user to provide input signals through touch as taught by Kuwabara.

With regard to claim 12 (depends from claim 3) Lee does not disclose the claimed: wherein the second display portion comprises a touch panel. Kuwabara teaches a touch panel – paragraphs 74-77, 218. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s display system such that the second display portion comprises a touch panel, as taught by Kuwabara. The reason for doing so would have been to allow a user to provide input signals through touch as taught by Kuwabara.

With regard to claim 13 Lee and Kuwabara teach the wearable electronic device according to claim 3, wherein the first display portion comprises 
a first substrate (11), 
a second substrate (124), and 
a first insulating layer (23), 
wherein the first liquid crystal element (11) is between the second substrate (124) and the first insulating layer (23), 
Lee does not disclose the claimed:
wherein the first light-emitting element is between the first substrate and the first insulating layer, 
wherein the first liquid crystal element is configured to reflect light to the second substrate side, and 
wherein the first light-emitting element is configured to emit light to the second substrate side.
Kuwabara teaches a display element with at least two substrates 801 and 803 – figure 21c. Elements 830 and 833 are referenced as light emitting elements in figure 21c paragraphs 159, 230. 845 designates the coloring layer. 813 designates an insulating layer – figure 21c. 803 transmits visible light – paragraph 158.
Kuwabara teaches a display comprising:
a first substrate (801), 
a second substrate (803), and 
a first insulating layer (813), 
wherein the first liquid coloring element (845) is between the second substrate (803) and the first insulating layer (23), 
wherein the first light-emitting element (830) is between the first substrate (801) and the first insulating layer (paragraph 238 the light emitting element is sandwiched between two insulating layers), 
wherein the first liquid crystal element is configured to reflect light to the second substrate side (figure 21c; paragraph 200 “reflective liquid crystal display”; paragraph 185), and 
wherein the first light-emitting element is configured to emit light to the second substrate side (figure 21c).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system with a first display portion that comprises a first substrate, a second substrate, and a first insulating layer, wherein the first liquid crystal element is between the second substrate and the first insulating layer, wherein the first light-emitting element is between the first substrate and the first insulating layer, wherein the first liquid crystal element is configured to reflect light to the second substrate side, and wherein the first light-emitting element is configured to emit light to the second substrate side, as taught in part by Kuwabara. The reason for doing so would have been to achieve a normal configuration of a reflective liquid crystal display including those parts which are normally found in such a system to achieve visual display of information, as taught by Kuwabara. Another reason for doing so would have been to achieve a high quality visual display of information as taught by Kuwabara. 

With regard to claim 14 Lee and Kuwabara teach the wearable electronic device according to claim 3, wherein the first band attachment portion and the second band attachment portion are positioned to face each other on a first straight line penetrating the first side surface (See Lee figure 1, 2, 4, 5, 7; See Kuwabara figures 3, 8a, 10a, b) and the second side surface of the housing, and wherein the second display portion overlaps with a first point on the second band attachment portion side of intersection points where the first straight line and the first side surface and the second side surface of the housing intersect each other (See Lee figure 1, 2, 4, 5, 7; See Kuwabara figures 3, 8a, 10a, b).

With regard to claim 15 (depends from claim 3) Lee does not disclose the claimed: wherein each of the first transistor and the second transistor comprises an oxide semiconductor.
Kuwabara teaches each of the first transistor and the second transistor comprises an oxide semiconductor paragraphs 142-151, figures 22c-e. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system such that each of the first transistor and the second transistor comprises an oxide semiconductor, as taught by Kuwabara. The reason for doing so would have been to select a well known and common transistor type to achieve the necessary transistor of the system, as taught by Kuwabara.

With regard to claim 16 (depends from claim 3) Lee does not disclose the claimed: wherein each of the third transistor and the fourth transistor comprises an oxide semiconductor.
Kuwabara teaches each of the third transistor and the fourth transistor comprises an oxide semiconductor - paragraphs 142-151, figures 22c-e.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lee’s system such that each of the third transistor and the fourth transistor comprises an oxide semiconductor, as taught by Kuwabara. The reason for doing so would have been to select a well known and common transistor type to achieve the necessary transistor of the system, as taught by Kuwabara.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11-3-2022
/SEAN KAYES/Primary Examiner, Art Unit 2844